          Case 21-32156 Document 13 Filed in TXSB on 06/29/21 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                        SOUTHERN DISTRICT OF TEXAS


                                         MOTION AND ORDER
                                     FOR ADMISSION PRO HAC VICE

          Division              HOUSTON                   Main Case Number          21-32156 (MI)
          Debtor            In Re:            AGILON ENERGY HOLDINGS II, LLC, et al.


This lawyer, who is admitted to the State Bar of                     MA                     :

                       Name                             Julia Frost-Davies, Esq.
                       Firm                             Morgan, Lewis & Bockius LLP
                                                        One Federal St., 32nd Floor
                       Street
                                                        Boston, MA 02110-1726
                 City & Zip Code                        Telephone: 617-641-7700
                    Telephone                           Email: juila.frost-davies@morganlewis.com
             Licensed: State & Number                   MA-630590

Seeks to appear as the attorney for this party:

                      The Prudential Insurance Company of America, et al.


 Dated: June 29, 2021                     Signed: /s/ Julia Frost-Davies




 COURT USE ONLY: The applicant’s state bar reports their status as:                                 .



 Dated:                                   Signed:
                                                          Deputy Clerk



                                                     Order


                                     This lawyer is admitted pro hac vice.

Dated:
                                                           United States Bankruptcy Judge
